Van Vorst, J.
—Upon an examination of the various clauses of the will of Edward E. Powers, which is now before me, and upon a consideration of the briefs submitted upon the reargument, I am satisfied that upon the happening of the death of one of the beneficiaries, to whom a share of the income was, by the terms of the will of Powers, made payable during the life of Adaline W. Turner, as provided for in the tenth clause of the will, the share of the person so dying should thereafter be paid to the legal representatives of the person so dying up to the .time of the death of Adaline W. Turner (Savery agt. Dyer, Ambler, 139).
Jefferson W, Williams, who was entitled to a share of the income up to the time of the death of Adaline W. Turner, disposed of the legacy coming to him from the estate of Edward E. Powers by his will. Such testamentary disposition doubtless carries his proportion of the income bequeathed to him by Powers, and it should be paid to the person entitled to receive the same under his will.
Such is the construction to be given to the clause of the will of Powers under consideration upon a reargument and consideration of the question.